The court being now sufficiently advised of and concerning the premises, and having inspected the record and proceedings herein, delivered in the following opinion, to-wit:
On examining the transcript of the record herein, this, court is of opinion that the testimony in the cause was sufficient to sustain the injunction until the final hearing, and that the court below erred in ordering a dissolution thereof. That the judgment of dissolution must be considered as final quoad the injunction, inasmuch as an execution may issue thereon, and therefore that a writ of error may well lie to reverse the said judgment. It is therefore the opinion of the court that the judgment of dissolution be reversed, and the injunction reinstated, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.